DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the specifications in paragraph 0023 states the concavo-convex portions 6e are formed by a groove 6f but the drawings have labeled the grooves as 6g in figure 3A.  6g is also not identified in the reference list. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant claims in claim 5 that the concavo-convex portion has a maximum size. However it is unclear if the size is referring to the width, length, area, etc. Clarification is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 1 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kon et al (US 2016/0068021 A1) in view of Aoki et al (US 5,503, 205) and Zarak et al (US 2016/0221288 A1).
Regarding claim 1, Kon et al discloses a pneumatic tire including a resin coated belt comprising a wire coated with a coating resin [abstract]. Although Kon is silent to the base ring formed at a tire radial inside of the resin-coated belt, analogous art, Aoki et al, teaches a pneumatic tire comprising a pair of cushions (11) disposed between edges of a belt and carcass (column 4 lines 13-16) so that the distance between the belt and carcass increases toward the belt edge. Aoki et al provides the cushion for even distribution of ground pressure and to reduce uneven wear (column 2, lines 60-65).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Kon et al with a base ring as claimed since Aoki et al provides a pair of cushions disposed between each belt edge and carcass for the benefits of reducing uneven wear of the tire. 
As for the concavo-convex portions, it is conventionally known in the tire art to include irregularities in surface textures to enhance adhesion between two rubber layers to be bonded. Analogous art, Zarak et al, discloses the use of microroughness on the bottom of the tread face [0028] in order to enhance adhesion benefits. Zarak’s microroughness reads on concavo-convex portions. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included concavo-convex portions in order to enhance adhesion benefits. 
Regarding claim 4, Kon’s figure 2 depicts the cushion (11) is formed on a surface of a tire widthwise outer end of the base ring while Zarak discloses the use of microroughness. It would have been obvious to one having ordinary skill in the art to modify Kon’s cushion to include microroughness in order to enhance adhesion benefits [0028]. 
Regarding claim 5, Examiner is unclear what Applicant is claiming by saying the maximum size of the concave-convex portion is 0.1 mm -0.5 mm. It is unclear if Applicant is claiming the width, the area, the length or the depth. As for the claim about the density, Zarak states the grooves are spaced out on an order of 1- 4 mm [0029]. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. It would have been obvious to one having ordinary skill in the art to have determined the optimum values of the relevant process parameters through routine experimentation in the absence of a showing of criticality. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have discovered a range for the density of the macroughness since the prior art outlines general conditions. 
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims since the current prior arts on record fail to properly suggest the concavo-convex portion is formed by a groove nonlinearly extending in a tire circumferential direction. Claim 3 and 7 are objected to for being dependent on claim 2.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAH N TAUFIQ whose telephone number is (571)272-6765.  The examiner can normally be reached on Monday-Friday: 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT C DYE/Primary Examiner, Art Unit 1749